UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6027


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAMIAN G. BEY, a/k/a Damien Giovanni Bey,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:03-cr-00252-BR-1; 5:05-cv-00323)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Damian G. Bey, Appellant Pro Se.           Mary Jude Darrow, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Damian G. Bey seeks to appeal the district court’s

order denying relief on his motion seeking reconsideration of

the denial of his 28 U.S.C.A. § 2255 (West Supp. 2009) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                     28 U.S.C. § 2253(c)(1)

(2006); see Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

A    certificate      of     appealability        will     not    issue      absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2006).        A   prisoner      satisfies        this

standard   by    demonstrating        that      reasonable       jurists   would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have   independently        reviewed     the    record     and

conclude      that    Bey     has     not       made     the     requisite     showing.

Accordingly, we deny Bey’s motion for transmittal of records, we

deny a certificate of appealability, and dismiss the appeal.                            We

dispense      with    oral     argument      because       the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              DISMISSED

                                            2